Case 3:21-cr-00002-PDW Document2 Filed 01/13/21 Page 1 of 1

REQUEST FOR WARRANT ON FILING OF AN INDICTMENT

TO: Clerk, United States District Court
District of North Dakota

The Grand Jury returned an Indictment on January / 3 , 2021, against
THOMAS ALEXANDER STARKS, charging the following:

18 U.S.C. § 1361 - Injury or Depredation Against Government Property

 

It is requested that you prepare and deliver to the United States Marshal for

the District of North Dakota a warrant directed to the above-named defendant.
L] The United States will not be in a position to recommend conditions
of release until it has reviewed the bond study to be performed by Pretrial Services.
(1 The United States recommends that:
L! Bail be set at $
[1 Defendant be detained without bail.

COMMENTS:

Dated: if 302!

    

 

  

J NWwRIGRY (J
United States Att
